Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered November 7, 1984, convicting him of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]), upon his plea of guilty, and imposing sentence. The appeal brings up *854for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a shotgun and shells which had been seized from him.
Ordered that the judgment is affirmed.
Criminal Term’s suppression ruling was proper because, inter alia, the evidence clearly demonstrated that the defendant was a mere visitor in the apartment from which the physical evidence was seized, and, under all the circumstances, he had no reasonable expectation of privacy in the apartment (see, People v Ponder, 54 NY2d 160; People v Alicia, 113 AD2d 944; People v Bencevi, 111 AD2d 397; People v Farinaro, 110 AD2d 653).
The defendant’s other contentions are either unpreserved for appellate review as a matter of law or without merit. Lawrence, J. P., Eiber, Hooper and Spatt, JJ., concur.